DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on 02/11/2021 is acknowledged. The traversal is on the ground(s) that the cited prior art does not teach the common technical feature of pixel sensing portions including 
a thin film transistor, and
a photodetection diode that is electrically connected to said thin film transistor and that includes an n-type semiconductor layer, an intrinsic semiconductor layer formed on said n-type semiconductor layer, and a p-type semiconductor layer formed on said intrinsic semiconductor layer. This is not found persuasive because the cited prior art teaches the claimed common technical feature as indicated on the restriction requirement mailed on 12/18/2020. 
Accordingly, claims 18-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “said polymeric substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “said polymeric substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “said polymeric substrate,” relates back to “a polymeric substrate” of claim 3, line 1.
For purpose of compact prosecution, the limitation of claim 15 “said polymeric substrate” will be treated as if it were depend on claim 3.
Claims 16-17 are rejected as depend on rejected claim 15.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 2 and 4-14  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17 of copending Application No. 16/611,460. Although the claims at issue are not identical, application claims 1- 2 and 4-14 are anticipated by claims 1-17 of the copending Application, it is not patentably distinct from claims 1-17 of the copending Application as shown below: 
Application under examination claims
copending Application Claims
Claim 1
Anticipated by claims 1, 2, 3, and 12
Claim 2
Anticipated by claims 2 and 3
Claims 4, 5, 6, 7, 8, 9
Anticipated by claims 5, 6, 7, 8, 9, 10, and 11
Claim 10
Anticipated by claim 13
Claim 11
Anticipated by claim 11
Claim 12
Anticipated by claim 15
Claim 13
Anticipated by claim 16
Claim 14
Anticipated by claim 17


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/491,548. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1- 17 are anticipated by claims 1-21 of the copending Application, it is not patentably distinct from claims 1-21 of the copending Application as shown below: 
Application under examination claims
copending Application Claims
Claim 1
Anticipated by claims 1, 3, and 6
Claim 2
Anticipated by claims 1, 3, 4, and 6
(note: lower doped n-type and p-type semiconductor is considered as a part of an intrinsic semiconductor layer)
Claim 3
Anticipated by claim 7
Claims 4, 5, 6, 7, 8, 9
Anticipated by claims 8, 9, 10, 11, 12, and 13
Claim 10
Anticipated by claim 14
Claim 11
Anticipated by claim 15
Claim 12
Anticipated by claim 16
Claim 13
Anticipated by claim 17
Claim 14
Anticipated by claim 18
Claim 15
Anticipated by claim 19
Claim 16
Anticipated by claim 20
Claim 17
Anticipated by claim 21


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4-5, and 8-14  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17 of copending Application No. 16/611,460. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 4-5, and 8-14 are anticipated by claims 1-17 of the copending Application, it is not patentably distinct from claims 1-17 of the copending Application as shown below:  
Application under examination claims
copending Application Claims
Claim 1
Anticipated by claims 1, 2, 3, 4, 5, 6, and 12
Claims 4, 5, 8, 9
Anticipated by claims 8, 9, 10, and 11
Claim 10
Anticipated by claim 13
Claim 11
Anticipated by claim 14
Claim 12
Anticipated by claim 15
Claim 13
Anticipated by claim 16
Claim 14
Anticipated by claim 17


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4-7, and 10-11  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 22 of copending Application No. 16/758,014. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 4-7, and 
Application under examination claims
copending Application Claims
Claim 1
Anticipated by claims 1, 2, 3, 4, 5, 6, and 15-18
Claims 4, 5, 6, 7
Anticipated by claims 7 and 8
Claim 10
Anticipated by claims 11 and 12
Claim 11
Anticipated by claim 14


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4-7, and 10-14  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21- 40 of copending Application No. 16/643,584. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 4-7, and 10-14 are anticipated by claims 21-40 of the copending Application, it is not patentably distinct from claims 21-40 of the copending Application as shown below:   
Application under examination claims
copending Application Claims
Claim 1
Anticipated by claims 21, 29, 30, and 31
Claims 4, 5, 6, 7
Anticipated by claims 32 and 33
Claims 10, 11, 12, 13, 14
Anticipated by claims 36 and 37


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (U.S. 2011/0266599 A1, hereinafter refer to Ishida) in view of Kim et al. ( KR 10-1644056, hereinafter refer to Kim) and Suzuki et al. (U.S. Patent No. 5,035,753, hereinafter refer to Suzuki). 
KR 101644056 B1 (hereinafter refer to Kim) is relied upon solely for the English language translation of 10-1644056. 
Regarding Claim 1: Ishida discloses an image sensor (see Ishida, Figs.7A-7B as shown below, Figs.1-2, and ¶ [0003]), comprising:

    PNG
    media_image1.png
    490
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    574
    media_image2.png
    Greyscale

a plurality of pixel sensing portions (100a) that are arranged in m columns and n rows, each of m and n being a positive integer not less than 1 (see Ishida, Figs.7A-7B as shown above, Figs.1-2, and ¶ [0041]- ¶ [0044]), each of said pixel sensing portions including 
a thin film transistor (30) (see Ishida, Figs.7A-7B as shown above, Figs.1-2, and ¶ [0099]), and
a photodetection diode (80) that is electrically connected to said thin film transistor (30) and that includes an n-type semiconductor layer (84a), an intrinsic semiconductor layer (83a) formed on said n-type semiconductor layer (84a), and a p-type semiconductor layer (82a) formed on said intrinsic semiconductor layer (83a) (see Ishida, Figs.7A-7B as shown above, ¶ [0052], and ¶ [0058]).
Ishida is silent upon explicitly disclosing wherein said intrinsic semiconductor layer of said photodetection diode of each of said photodetection pixel portions has a crystallinity gradient that varies from an amorphous silicon structure to a microcrystalline 
Before effective filing date of the claimed invention the disclosed structure were known in order to obtain a low cost and high productivity of thin film silicon pin junction structure.
For support see Kim, which teaches wherein said intrinsic semiconductor layer (105i) of said photodetection (PIN) diode of each of said photodetection pixel portions has a crystallinity gradient that varies (note: the crystal ratio in the light absorption layer 105i is mainly compared with the volume fraction of crystalline and amorphous in the film, In the case of crystalline, poly-crystallne, micro-crystalline, and nano-crystalline materials are included, and the crystal ratio is changed within the range of 0 to 1) from an amorphous silicon structure to a microcrystalline silicon structure along a first direction extending from said p-type semiconductor layer (105p) toward said n-type semiconductor layer (105n) (note: generally amorphous material has a higher bandgap and a microcrystalline material has a lower band gap. see ¶ [0020]. Hence, intrinsic semiconductor layer 105i toward p-type semiconductor layer (105p) which has a larger band gap is an amorphous and intrinsic semiconductor layer 105i toward n-type semiconductor layer (105p) which has a smaller band gap is microcrystalline) (Note: Kim teaches a PIN junction structure for solar cell, but the known PIN junction structure can be used for  photodiodes, phototransistors, light sensors, solid-state cameras and so forth. see Suzuki, Figs.2-4 and col.1, lines 2-10) (see Kim, Figs.3-4 as shown below, ¶ [0020], ¶ [0036]- ¶ [0037], ¶ [0043]- ¶ [0053], and ¶ [0057]).

    PNG
    media_image3.png
    323
    764
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ishida and Kim to enable intrinsic semiconductor layer (105i) of said photodetection (PIN) diode of each of said photodetection pixel portions to have a crystallinity gradient that varies (note: the crystal ratio in the light absorption layer 105i is mainly compared with the volume fraction of crystalline and amorphous in the film, In the case of crystalline, poly-crystallne, micro-crystalline, and nano-crystalline materials are included, and the crystal ratio is changed within the range of 0 to 1) from an amorphous silicon structure to a microcrystalline silicon structure along a first direction extending from said p-type semiconductor layer (105p) toward said n-type semiconductor layer (105n) (note: generally amorphous material has a higher bandgap and a microcrystalline material has a lower band gap. see ¶ [0020]. Hence, intrinsic semiconductor layer 105i toward p-type semiconductor layer (105p) which has a larger band gap is an amorphous and intrinsic semiconductor layer 105i toward n-type semiconductor layer (105p) which has a smaller band gap is microcrystalline) (Note: Kim teaches a PIN junction structure for solar cell, but the known PIN junction structure can be used for  photodiodes, phototransistors, light sensors, solid-state cameras and so forth. see Suzuki, Figs.2-4 and col.1, lines 2-10) as taught by Kim in order to obtain a low cost and high productivity of thin film silicon pin junction structure (see Kim, Figs.3-4 as shown above, ¶ [0020], ¶ [0036]- ¶ [0037], ¶ [0043]- ¶ [0053], and ¶ [0057]). 
Regarding Claim 2: Ishida as modified teaches an image sensor as set forth in claim 1 as above. The combination of Ishida and Kim further teaches wherein said intrinsic semiconductor layer (105i) of said photodetection (PIN) diode of each of said pixel sensing portions defines a plurality of intrinsic semiconductor sub-layers (105i) extending along a second direction perpendicular to the first direction, each of said intrinsic semiconductor sub-layers (105i) having a homogenous crystallinity (see Kim, Figs.3-4 as shown above, ¶ [0020], ¶ [0036]- ¶ [0037], ¶ [0043]- ¶ [0053], and ¶ [0057]).
Regarding Claim 4: Ishida as modified teaches an image sensor set forth in claim 1 as above. The combination of Ishida and Kim further teaches wherein said photodetection diode (80) of each of said pixel sensing portions (100) further includes a first optical film (23/81a) that is immediately disposed on said p-type semiconductor layer (82a) for reducing a reflection rate of light from a top surface of said p-type semiconductor layer (82a) or reducing a refraction angle of light in said p-type semiconductor layer (82a) (see Ishida, Figs.7A-7B as shown above).
Regarding Claim 5: Ishida as modified teaches an image sensor set forth in claim 4 as above. The combination of Ishida and Kim further teaches wherein said first optical film (23/81a) of said photodetection diode (80) of each of said pixel sensing portions (100a) has a structure selected from a photonic crystal structure with a 82a) (see Ishida, Figs.7A-7B as shown above).
Regarding Claim 6: Ishida as modified teaches an image sensor set forth in claim 4 as above. The combination of Ishida and Kim further teaches wherein said photodetection diode (80) of each of said pixel sensing portions (100a) further includes a second optical film (85a/23) that is immediately disposed on said n-type semiconductor layer (84a) for reflection of light from said n-type semiconductor layer (84a) to said intrinsic semiconductor layer (83a) when the light passes through said n-type semiconductor layer (84a) (see Ishida, Figs.7A-7B as shown above).
Regarding Claim 7: Ishida as modified teaches an image sensor set forth in claim 6 as above. The combination of Ishida and Kim further teaches wherein said second optical film (85a/23) of said photodetection diode (80) of each of said pixel sensing portions (100a) has a structure selected from a photonic crystal structure with a refractive index varied periodically, an incident light-scattered crystal structure with a refractive index varied non-periodically, and an incident light-diffused crystal structure with refractive index varied non-periodically, said second optical film having a refractive index smaller than that of said n-type semiconductor layer (84a) (see Ishida, Figs.7A-7B as shown above).
Regarding Claim 8: Ishida as modified teaches an image sensor set forth in claim 6 as above. The combination of Ishida and Kim further teaches wherein said first 23) and said second optical film (85a/23) are separately made from one of an oxygen-containing compound (ITO) and a nitrogen-containing compound (silicon nitride) (see Ishida, Figs.7A-7B as shown above and ¶ [0058]- ¶ [0059]).
Regarding Claim 9: Ishida as modified teaches an image sensor set forth in claim 8 as above. The combination of Ishida and Kim further teaches wherein the oxygen-containing compound is selected from a group consisting of silicon oxide having a formula of SiOx with x being not less than 1, niobium pentaoxide (Nb2O5), zinc oxide (ZnO), indium tin oxide (ITO), and titanium dioxide (TiO2); and wherein the nitrogen-containing compound has a formula of SiNy with y being not less than 1 (see Ishida, Figs.7A-7B as shown above and ¶ [0058]- ¶ [0059]).
Claims 3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (U.S. 2011/0266599 A1, hereinafter refer to Ishida), Kim et al. ( KR 10-1644056, hereinafter refer to Kim), and Suzuki et al. (U.S. Patent No. 5,035,753, hereinafter refer to Suzuki) as applied to claim 1 above, and further in view of Nara (U.S. 2016/0322416 A1, hereinafter refer to Nara).
KR 101644056 B1 (hereinafter refer to Kim) is relied upon solely for the English language translation of 10-1644056. 
Regarding Claim 3: Ishida as modified teaches an image sensor as applied to claim 1 above. The combination of Ishida and Kim further teaches wherein a quartz substrate or a heat-resisting glass substrate (10) disposed to said thin film transistor (30) and said photodetection diode (80) of each of said pixel sensing portions (100a) (see Ishida, Figs.7A-7B as shown above and ¶ [0050]); however, the combination of 
Before effective filing date of the claimed invention the disclosed polyimide material were known for forming a substrate as alternative to glass substrate.
For support see Nara, which teaches wherein a polymeric substrate (1) disposed to said thin film transistor and said photodetection diode of each of said pixel sensing portions, said polymeric substrate including polyimide (see Nara, Figs.3-4 and ¶ [0052]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ishida, Kim, and Nara to enable the known polyimide material as alternative to glass substrate as taught by Nara for forming a substrate for photodetection diode, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for forming a substrate for photodetection diode involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416. 
Regarding Claim 15: Ishida as modified teaches an image sensor as set forth in claim 3 as above. The combination of Ishida, Kim, and Nara further teaches wherein said at least one image sensor (80/9) includes a waterproof and oxygen barrier structure (21/22/3) that is disposed between said pixel sensing portions (100a) and said polymeric substrate (10/1) (see Ishida, Figs.7A-7B as shown above and see Nara, Figs.3-4 and ¶ [0052]).
Regarding Claim 16: Ishida as modified teaches an image sensor as set forth in claim 15 as above. The combination of Ishida, Kim, and Nara further teaches wherein said waterproof and oxygen barrier structure (21/22/3) includes a plurality of inorganic  organic layers alternately formed on one another, said waterproof and oxygen barrier structure (21/22/3) being directly formed on said polymeric substrate (10/1) (see Ishida, Figs.7A-7B as shown above and see Nara, Figs.3-4 and ¶ [0052]).
Regarding Claim 17: Ishida as modified teaches an image sensor as set forth in claim 16 as above. The combination of Ishida, Kim, and Nara further teaches wherein each of said inorganic layers (21/22/1) includes aluminium oxide (AI2O3), silicon oxide (SiOx) with x being greater than 1, or silicon nitride (SiOy) with y being greater than 1; and wherein each of said organic layers includes an acrylic-based polymeric material or a poly-p-xylylene-based polymeric material (see Ishida, Figs.7A-7B as shown above and see Nara, Figs.3-4 and ¶ [0053]).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (U.S. 2011/0266599 A1, hereinafter refer to Ishida), Kim et al. ( KR 10-1644056, hereinafter refer to Kim), and Suzuki et al. (U.S. Patent No. 5,035,753, hereinafter refer to Suzuki) as applied to claim 1 above, and further in view of Kim et al. (KR 10-2008-0086688, hereinafter refer to Kim ‘688).
KR 101644056 B1 (hereinafter refer to Kim) is relied upon solely for the English language translation of 10-1644056. 
KR 20080086688 A (hereinafter refer to Kim) is relied upon solely for the English language translation of KR 10-2008-0086688.  
Regarding Claim 10: Ishida as modified teaches an image sensor as applied to claim 1 above. The combination of Ishida and Kim further teaches an image sensing-
Ishida is silent upon explicitly disclosing wherein display apparatus comprising: 
a display unit defining an image-sensing region; and
at least one image sensor as claimed in claim 1 disposed below said image-sensing region.
Before effective filing date of the claimed invention the disclosed an image sensing device were known to be used for display apparatus in order to increase the power efficiency of the backlight unit.
For support see Kim ’688, which teaches wherein an image sensing-enabled display apparatus (51) (see Kim ’688, Figs.2-3, abstract, and pages.5-9, lines 192-336), comprising: 
a display unit (100/C) defining an image-sensing region (C) (see Kim ’688, Figs.2-3, abstract, and pages.5-9, lines 192-336); and
at least one image sensor (56/200) as claimed in claim 1 disposed below said image-sensing region (C) (see Kim ’688, Figs.2-3, abstract, and pages.5-9, lines 192-336).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ishida, Kim, and Kim ‘688 to enable an image sensing-enabled display apparatus, comprising: 
a display unit (100/C) defining an image-sensing region (C); and
at least one image sensor (56/200) as claimed in claim 1 disposed below said image-sensing region (C) as taught by Kim ‘688 in order to increase the power 
Regarding Claim 11: Ishida as modified teaches an image sensor as set forth in claim 10 as above. The combination of Ishida, Kim, and Kim ‘688 further teaches wherein said display unit includes a display member selected from an active matrix organic light emitting diode (AMOLED) display device, a liquid crystal display (LCD) device, a micro light emitting diode (LED), a quantum dot display device, and an electronic ink (E-ink) display device (see Ishida, Figs.7A-7B as shown above, Fig.3, and ¶ [0023] and see Kim ’688, Figs.2-3, abstract, and pages.5-9, lines 192-336). 
Regarding Claim 12: Ishida as modified teaches an image sensor as set forth in claim 11 as above. The combination of Ishida, Kim, and Kim ‘688 further teaches wherein said display member is the LCD device, said image sensing-enabled display apparatus (51) further comprising a backlight unit (50) that is disposed below said at least one image sensor (56/200) such that said at least one image sensor (56/200) is disposed between said display unit (100) and said backlight unit (50) (see Kim ’688, Figs.2-3, abstract, and pages.5-9, lines 192-336).
Regarding Claim 13: Ishida as modified teaches an image sensor as set forth in claim 10 as above. The combination of Ishida, Kim, and Kim ‘688 further teaches wherein said display unit (51) defines at least two of said image-sensing regions (C), said image sensing-enabled display apparatus comprising at least two of said image sensors, each of which corresponds in position to a respective one of said image-sensing regions (C
Regarding Claim 14: Ishida as modified teaches an image sensor as set forth in claim 10 as above. The combination of Ishida, Kim, and Kim ‘688 further teaches wherein a drive (108) and control circuit unit configured to turn on and turn off said at least one image sensor upon receiving turn-on and turn-off signals inputted by a user, respectively (see Kim ’688, Figs.2-5, abstract, and pages.5-9, lines 192-336).
Claims 1- 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2012/0153173 A1, hereinafter refer to Chang) in view of Kim et al. ( KR 10-1644056, hereinafter refer to Kim) and Suzuki et al. (U.S. Patent No. 5,035,753, hereinafter refer to Suzuki). 
KR 101644056 B1 (hereinafter refer to Kim) is relied upon solely for the English language translation of 10-1644056. 
Regarding Claim 1: Chang discloses an image sensor (see Chang, Figs.10-16 as shown below, Figs.7-8, and ¶ [0001]), comprising:

    PNG
    media_image4.png
    129
    603
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    188
    693
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    236
    690
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    236
    695
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    264
    703
    media_image8.png
    Greyscale

a plurality of pixel sensing portions (700) that are arranged in m columns and n rows, each of m and n being a positive integer not less than 1, each of said pixel sensing portions (700) (see Chang, Figs.10-16 as shown above, Figs.7-8, ¶ [0043], and ¶ [0046]) including 
110) (see Chang, Figs.10-16 as shown above, Figs.7-8, ¶ [0043], and ¶ [0046]), and 
a photodetection diode (120) that is electrically connected to said thin film transistor (110) and that includes an n-type semiconductor layer (1320), an intrinsic semiconductor layer (1330) formed on said n-type semiconductor layer (1320), and a p-type semiconductor layer (1340) formed on said intrinsic semiconductor layer (1330) (see Chang, Figs.10-16 as shown above, Figs.7-8, ¶ [0043], ¶ [0046], and ¶ [0053]).
Chang is silent upon explicitly disclosing wherein said intrinsic semiconductor layer of said photodetection diode of each of said photodetection pixel portions has a crystallinity gradient that varies from an amorphous silicon structure to a microcrystalline silicon structure along a first direction extending from said p-type semiconductor layer toward said n-type semiconductor layer.
Before effective filing date of the claimed invention the disclosed structure were known in order to obtain a low cost and high productivity of thin film silicon pin junction structure.
For support see Kim, which teaches wherein said intrinsic semiconductor layer (105i) of said photodetection (PIN) diode of each of said photodetection pixel portions has a crystallinity gradient that varies (note: the crystal ratio in the light absorption layer 105i is mainly compared with the volume fraction of crystalline and amorphous in the film, In the case of crystalline, poly-crystallne, micro-crystalline, and nano-crystalline materials are included, and the crystal ratio is changed within the range of 0 to 1) from an amorphous silicon structure to a microcrystalline silicon structure along a first direction extending from said p-105p) toward said n-type semiconductor layer (105n) (note: generally amorphous material has a higher bandgap and a microcrystalline material has a lower band gap. see ¶ [0020]. Hence, intrinsic semiconductor layer 105i toward p-type semiconductor layer (105p) which has a larger band gap is an amorphous and intrinsic semiconductor layer 105i toward n-type semiconductor layer (105p) which has a smaller band gap is microcrystalline) (Note: Kim teaches a PIN junction structure for solar cell, but the known PIN junction structure can be used for  photodiodes, phototransistors, light sensors, solid-state cameras and so forth. see Suzuki, Figs.2-4 and col.1, lines 2-10) (see Kim, Figs.3-4 as shown above, ¶ [0020], ¶ [0036]- ¶ [0037], ¶ [0043]- ¶ [0053], and ¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chang and Kim to enable intrinsic semiconductor layer (105i) of said photodetection (PIN) diode of each of said photodetection pixel portions to have a crystallinity gradient that varies (note: the crystal ratio in the light absorption layer 105i is mainly compared with the volume fraction of crystalline and amorphous in the film, In the case of crystalline, poly-crystallne, micro-crystalline, and nano-crystalline materials are included, and the crystal ratio is changed within the range of 0 to 1) from an amorphous silicon structure to a microcrystalline silicon structure along a first direction extending from said p-type semiconductor layer (105p) toward said n-type semiconductor layer (105n) (note: generally amorphous material has a higher bandgap and a microcrystalline material has a lower band gap. see ¶ [0020]. Hence, intrinsic semiconductor layer 105i toward p-type semiconductor layer (105p) which has a larger band gap is an amorphous and intrinsic semiconductor layer 105i toward n-type semiconductor layer (105p) which has a smaller band gap is microcrystalline) (Note: Kim teaches a PIN junction structure for solar cell, but the known PIN junction structure can be used for  photodiodes, phototransistors, light sensors, solid-state cameras and so forth. see Suzuki, Figs.2-4 and col.1, lines 2-10) as taught by Kim in order to obtain a low cost and high productivity of thin film silicon pin junction structure (see Kim, Figs.3-4 as shown above, ¶ [0020], ¶ [0036]- ¶ [0037], ¶ [0043]- ¶ [0053], and ¶ [0057]). 
Regarding Claim 2: Chang as modified teaches an image sensor as set forth in claim 1 as above. The combination of Chang and Kim further teaches wherein said intrinsic semiconductor layer (105i) of said photodetection (PIN) diode of each of said pixel sensing portions defines a plurality of intrinsic semiconductor sub-layers (105i) extending along a second direction perpendicular to the first direction, each of said intrinsic semiconductor sub-layers (105i) having a homogenous crystallinity (see Kim, Figs.3-4 as shown above, ¶ [0020], ¶ [0036]- ¶ [0037], ¶ [0043]- ¶ [0053], and ¶ [0057]).
Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896